                 Case 2:20-cr-00065-JAM Document 15 Filed 10/23/20 Page 1 of 3


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 TANYA B. SYED
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700

 5
   Attorneys for Plaintiff
 6 United States of America

 7

 8                               IN THE UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10
     UNITED STATES OF AMERICA,                           CASE NO. 2:20-CR-0065-JAM
11
                                  Plaintiff,             STIPULATION TO CONTINUE STATUS
12                                                       CONFERENCE; FINDINGS AND ORDER
                            v.
13                                                       DATE: October 27, 2020
     DEBORAH GWEN ORREY,                                 TIME: 9:30 a.m.
14                                                       COURT: Hon. John A. Mendez
                                  Defendant.
15

16
                                                  STIPULATION
17
            Plaintiff United States of America, by and through its counsel of record, and defendant, by and
18
     through defendant’s counsel of record, hereby stipulate as follows:
19
            1.      By previous order, this matter was set for status on October 27, 2020.
20
            2.      By this stipulation, the parties now jointly move to continue the status conference until
21
     December 8, 2020, and to exclude time between October 27, 2020, and December 8, 2020, under Local
22
     Code T4.
23
            3.      The parties agree and stipulate, and request that the Court find the following:
24
                    a)     The government has represented that the discovery associated with this case
25
            includes over 6,000 pages of reports and related documents in electronic form. All of this
26
            discovery has been produced directly to counsel for defendant and/or made available for
27
            inspection and copying.
28
                    b)     Counsel for defendant desires additional time to review the current charges,

      STIPULATION TO CONTINUE STATUS CONFERENCE          1
               Case 2:20-cr-00065-JAM Document 15 Filed 10/23/20 Page 2 of 3


 1          continue to review and copy discovery for this matter, continue to conduct investigation and

 2          research related to the charges, continue to consult with her client, and continue to discuss

 3          potential resolutions with her client.

 4                  c)     Counsel for defendant believes that failure to grant the above-requested exclusion

 5          of time would deny her the reasonable time necessary for effective preparation, taking into

 6          account the exercise of due diligence.

 7                  d)     Based on the above-stated findings, the ends of justice served by excluding time

 8          as requested outweigh the interest of the public and the defendant in a trial within the original

 9          date prescribed by the Speedy Trial Act.

10                  e)     For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

11          et seq., within which trial must commence, the time period of October 27, 2020 to December 8,

12          2020, inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code

13          T4] because it results from status conference set outside of the Speedy Trial period, at

14          defendant’s request, on the basis of the Court’s finding that the ends of justice served by taking

15          such action outweigh the best interest of the public and the defendant in a speedy trial.

16 /

17 /

18 /

19 /

20 /

21 /

22 /

23 /

24 /

25 /

26 /

27 /

28 /

       STIPULATION TO CONTINUE STATUS CONFERENCE         2
                 Case 2:20-cr-00065-JAM Document 15 Filed 10/23/20 Page 3 of 3


 1          4.      Nothing in this stipulation and order shall preclude a finding that other provisions of the

 2 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 3 must commence.

 4          IT IS SO STIPULATED.

 5

 6
     Dated: October 22, 2020                                  MCGREGOR W. SCOTT
 7                                                            United States Attorney
 8
                                                              /s/ TANYA B. SYED
 9                                                            TANYA B. SYED
                                                              Assistant United States Attorney
10

11
     Dated: October 22, 2020                                  /s/ MEGAN HOPKINS
12                                                            MEGAN HOPKINS
13                                                            Counsel for Defendant
                                                              DEBORAH GWEN ORREY
14

15

16
                                            FINDINGS AND ORDER
17
            IT IS SO FOUND AND ORDERED this 23rd day of October, 2020.
18

19                                                     /s/ John A. Mendez
                                                       THE HONORABLE JOHN A. MENDEZ
20                                                     UNITED STATES DISTRICT COURT JUDGE

21

22

23

24

25

26

27

28

      STIPULATION TO CONTINUE STATUS CONFERENCE           3
